—Judgment unanimously affirmed. Memorandum: By failing to move to vacate his guilty plea or to vacate the judgment, defendant failed to preserve for review his challenge to the sufficiency of the plea allocution (see, People v Johnson, 82 NY2d 683, 685; People v Lopez, 71 NY2d 662, 665-666). Defendant’s second plea allocution does not fall within an exception to the preservation *995requirement inasmuch as defendant’s description of the facts did not negate an essential element of robbery in the second degree, injury to a non-participant. In any event, County Court conducted further inquiry to ensure that defendant understood the nature of the charge and that the plea was intelligently entered (see, People v Lopez, supra, at 667-668). By his voluntary guilty plea, defendant waived review of the court’s denial of his motion to dismiss the indictment for lack of notice of the Grand Jury proceeding (see, People v Taylor, 65 NY2d 1). (Appeal from Judgment of Cayuga County Court, Corning, J.—Robbery, 2nd Degree.) Present—Denman, P. J., Balio, Lawton, Callahan and Doerr, JJ.